Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13, 15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kallinen US 6,386,481 in view of Johnson US 4,084,029.

Regarding claim 1, Kallinen teaches a wing, comprising:
an upper wing skin (1 figures 1-3); 
a lower wing skin (2 figures 1-3); and 
a wing rib (3 figures 1-3) positioned between said upper wing skin and said lower wing skin, said wing rib comprising: 
a first fitting ( 6 figures 1-3) coupling said rib with one of said upper wing skin and said lower wing skin;
but does not teach the wing rib comprising a corrugated composite web comprising a wave pattern, wherein said first fitting is fixed to said corrugated composite web along said wave pattern.

Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such shaped material with the wing rib of Kallinen, in order to provide a lighter weight rib while maintaining durability, etc.
Furthermore, it is clear that the fittings of Kallinen (as best shown in figure 2) would be fixed along said wave pattern when simply the wave pattern of Johnson is incorporated into the present web of Kallinen. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such arrangement of parts, in order to provide a secure connection of elements of the wing, etc.

Regarding claim 3, the references teach the wing of Claim 1 wherein Johnson further teaches said corrugated composite web comprises a plurality of fibers within a matrix material (as summarized in the abstract “fibers of the composite web material”).

Regarding claim 4, the references teach the wing of Claim 3 but do not specify wherein said corrugated composite web comprises a plurality of carbon fibers within a thermoset polymer matrix material.
Kallinen; however, renders such materials as known (column 1 line 56). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such elements with such materials, in order to provide a light weight and durable system, etc.; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 5, the references teach the wing of Claim 1 wherein Johnson further teaches said corrugated composite web comprises at least a portion thereof having a uniform thickness (figure 1).



Regarding claim 7, the references teach the wing of Claim 5 wherein said corrugated composite web has a uniform thickness throughout said corrugated composite web (figure 1).

Regarding claim 8, the references teach the wing of Claim 1 wherein Kallinen further teaches said corrugated composite web comprises one or more edge cutouts (3a figure 2).

Regarding claim 9, the references teach the wing of Claim 1 wherein Kallinen further teaches said corrugated composite web comprises one or more interior penetrations (as shown in figures 1-2).

Regarding claim 10, the references teach the wing of Claim 1 but do not specify wherein said corrugated composite web comprises a plurality of layers of composite layup structures, at least one layer having fibers aligned in a direction parallel to a corrugation and at least one layer having fibers aligned in a direction not parallel to said corrugation.
However, such methods of manufacture are well known in the art, and Johnson teaches layers of fibers in such suggested orientations (figures 6-7); therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such oriented layers of fibers, in order to gain such desired structural performances; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.      

Regarding claim 11, the references teach the wing of Claim 1 wherein said wave pattern comprises at least one of a curved wave pattern (as previously shown) and a trapezoidal wave pattern.


However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such width, in order to meet structural design requirements for a particular aircraft and its intended use; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (as suggested in Johnson column 5 lines 23-27).

Regarding claim 13, the references teach the wing of Claim 1 but do not specify wherein said first fitting comprises aluminum.
However, aluminum is an extremely well known material utilized for such elements. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such material, in order to provide a lightweight and sturdy element; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 15, the references teach the wing of Claim 1 wherein Kallinen further teaches further comprising a shim positioned between said first fitting and said one of said upper wing skin and said lower wing skin (column 1 lines 40-44).

Regarding claim 17, the references teach the wing of Claim 1 wherein Kallinen further teaches further comprising: 
at least one wing spar (4-5 of figure 1); and 
a second fitting coupling said corrugated composite web with said at least one wing spar (being inherent).

Regarding claim 21, the references teach the wing of Claim 1 wherein the wave pattern of the corrugated composite web extends to an edge of the wing rib (as previously taught when the incorporation of the wave pattern into the web of Kallinen).

Regarding claim 22, the references teach the wing of Claim 1 wherein the first fitting is directly fixed to the wave pattern of the corrugated composite web (as previously described and shown in Kallinen figure 2).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kallinen and Johnson in view of Halcomb US 4,734,146.
Regarding claim 23, the references teach the wing of Claim 1, but do not teach wherein the first fitting has an engagement structure comprising a wave pattern that corresponds to the wave pattern of the corrugated composite web.
Halcomb; however, does teach a fitting comprising an engagement structure comprising a wave pattern (the fitting associated with reference number 106 of figure 7). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a shape to the fitting, in order to provide a more secure connection of elements, given the various shapes of the elements, etc.

Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive.
Applicant argues the flanges of Johnson’s figure 10 render the rejection of claim 1 not obvious. Unfortunately this is not convincing because the flanges of Johnson are not incorporated into the above rejection of claim 1, only the shape of the web is incorporated into the rejection of claim 1. Thus this argument is moot and not applicable to the present rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644